 

Exhibit 10.1



 

Promissory Note and Warrant Amendment

 

This Promissory Note and Warrant Amendment effective as of May 2, 2017 (this
“Amendment”) is entered into by and between Semler Scientific, Inc., a Delaware
corporation (the “Company”) and the Chang Family Trust (the “Trust”), the lender
pursuant to that certain Promissory Note having an aggregate principal amount of
$1,000,000 issued January 15, 2016 (“Note 1”), that certain Promissory Note
having an aggregate principal amount of $500,000 issued January 21, 2016 (“Note
2” and together with Note 1, the “Notes”), and the holder of those certain
two-year warrants (Warrant Nos. 2016-1 and 2016-2), to purchase an aggregate
228,572 shares of the Company’s common stock issued in connection with the
issuance of the Notes (the “Warrants”).

 

Recitals

 

A.           The Company and the Trust desire to amend the terms of the Notes
and the Warrants as set forth in this Amendment.

 

B.           Section 10 of the Notes provides that the Notes may be amended by
the written consent of the Company and the Trust; and Section 9 of the Warrants
provides that the Warrants may be amended with the written consent of the Trust.

 

Agreement

 

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 



1.           The first sentence of the recitals in Note 1 is hereby amended and
restated as follows:

“FOR VALUE RECEIVED, Semler Scientific, Inc., a Delaware corporation (the
“Borrower”), promises to pay to the Chang Family Trust (“Lender”), in lawful
money of the United States of America, the principal sum of up to $1,000,000, or
such lesser amount as will equal the outstanding principal amount of this Note,
together with interest from the date of this Promissory Note (this “Note”) (x)
for the first 24-months that this Note is outstanding, on the unpaid principal
balance at a rate equal to ten percent (10%) simple interest per annum and (y)
for the last 12-months that this Note is outstanding, on the unpaid principal
balance and the then accrued but unpaid interest as at the two-year anniversary
of the Note at a rate equal to ten percent (10%) simple interest per annum, in
each of (x) and (y), computed on the basis of the actual number of days elapsed
and a year of 365 days.”

 

2.           The second sentence of the recitals in Note 1 is hereby amended and
restated as follows:

“All unpaid principal, together with any then unpaid and accrued interest and
other amounts payable under this Note, will be due and payable on the earlier
of: (i) the 3-year anniversary of the date of this Note or (ii) when, upon or
after the occurrence of an Event of Default (as defined below), such amounts are
declared due and payable by Lender or made automatically due and payable in
accordance with the terms of this Note (the “Maturity Date”).”

 

3.           The first sentence of the recitals in Note 2 is hereby amended and
restated as follows:

“FOR VALUE RECEIVED, Semler Scientific, Inc., a Delaware corporation (the
“Borrower”), promises to pay to the Chang Family Trust (“Lender”), in lawful
money of the United States of America, the principal sum of up to $500,000, or
such lesser amount as will equal the outstanding principal amount of this Note,
together with interest from the date of this Promissory Note (this “Note”) (x)
for the first 24-months that this Note is outstanding, the unpaid principal
balance at a rate equal to five percent (5%) simple interest per annum and (y)
for the last 12-months that this Note is outstanding, on the unpaid principal
balance and the accrued but unpaid interest as at the two-year anniversary of
the Note at a rate equal to ten percent (10%) simple interest per annum, in each
of (x) and (y), computed on the basis of the actual number of days elapsed and a
year of 365 days.”

 

4.           The second sentence of the recitals in Note 2 is hereby amended and
restated as follows:

 



“All unpaid principal, together with any then unpaid and accrued interest and
other amounts payable under this Note, will be due and payable on the earlier
of: (i) the 3-year anniversary of the date of this Note or (ii) when, upon or
after the occurrence of an Event of Default (as defined below), such amounts are
declared due and payable by Lender or made automatically due and payable in
accordance with the terms of this Note (the “Maturity Date”).”

 

5.           For the avoidance of doubt, and assuming no prepayment of any
principal or interest prior to the respective Maturity Date under the Notes, the
Company and the Trust acknowledge and agree that the aggregate amount of
outstanding principal and interest payable on the Maturity Date for Note 1 shall
be $1,320,000 and for Note 2 shall be $605,000.



 

6.          Section 4 of the Exercise Noticed included as Exhibit A to each of
the Warrants is hereby removed in its entirety and Section 1(c) of each of the
Warrants is hereby amended and restated as follows:

 

“(c)          Limitations on Exercise. [Removed and Reserved].”

 

7.          This Amendment shall be governed by and construed in accordance with
the internal laws of the State of Delaware, without regard to the conflicts of
law provisions.

 

8.          All other terms and conditions of the Notes and the Warrants will be
unaffected hereby and remain in full force and effect.

 

9.          The provisions of this Amendment shall inure to the benefit of, and
be binding upon, the parties to this Amendment and their respective successors,
assigns, heirs, executors and administrators and other legal representatives.

 

10.          This Amendment may be executed in one or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same agreement. Facsimile copies of signed signature pages will be
deemed binding originals.

 

[Signature Pages Follow]

 

 

 

  

The parties have executed this Promissory Note and Warrant Amendment as of the
date first above written.

 

  Company:           Semler Scientific, Inc.             By:  /s/ Daniel E.
Conger  



  Name:   Daniel E. Conger  



  Title:     Vice President, Finance  

 

  TRUST:             Chang Family Trust             By:  /s/ William H.C. Chang
 



  Name:  William H.C. Chang  



  Title:    Co-Trustee  

 

 

 